Citation Nr: 0111120	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of injury to 
the left great toenail with recurrent loss of nail and 
infections, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which denied an increase in 
a 10 percent rating for service-connected residuals of injury 
to the left great toenail with recurrent loss of nail and 
infections; the veteran appealed for an increased rating.  A 
personal hearing was held before an RO hearing officer in 
August 2000. 


FINDING OF FACT

The veteran's residuals of injury to the left great toenail, 
which has not resulted in amputation, produce disability 
which does not exceed that of moderate residuals of a foot 
injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of injury to the left great toenail have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 ; 38 C.F.R. Part 4, 
Diagnostic Codes 5171, 5280, 5284, 7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1967 to September 1969.  A review of his service medical 
records shows that he was treated for a partial traumatic 
avulsion of the left hallux nail.

In a September 1990 decision, the RO established service 
connection for residuals of injury to the left great toenail, 
with a noncompensable evaluation.

By a letter dated in June 1992, a private physician, W. L. 
Lehman, Jr., MD, indicated that the veteran had arthritic 
changes of the metatarsophalangeal joint of the left great 
toe, and that the nail was partially detached due to injury 
to the nailbed which was consistent with longstanding trauma.  
An X-ray study showed osteophytes consistent with the injury 
and a longstanding arthritic process in the area.

A July 1996 VA outpatient treatment record shows that the 
veteran tore his left toenail off.  The examiner noted that 
he had a recurrent infection of the left great toenail.  
Antibiotics, a pain reliever, and warm soaks were prescribed.  
The diagnosis was recurrent paronychia of the left big toe.  
On follow-up examination in early August 1996, the toe was 
healed.

In an August 1996 rating decision, the RO granted an 
increased rating from 0 to 10 percent for service-connected 
residuals of injury to the left great toenail with recurrent 
loss of nail and infections.

VA outpatient treatment records dated from 1998 to 1999 
primarily reflect treatment for a back disability and a 
psychiatric disability. 

In March 1999, the veteran submitted a claim for an increased 
rating for residuals of injury to the left great toenail.  He 
said he suffered tremendously from the injury to his foot and 
reported stiffness and arthritic-like foot limitations.  He 
stated that his great toe hurt constantly and the nail was 
constantly infected and removed.  He said his balance was 
affected when his toe was infected.  By a statement which was 
apparently received in April 1999, he said his great toenail 
became infected and came off, and that he treated himself for 
the condition with antibiotics.  He complained of a 
protruding bone above his big toe, and said that the top of 
his bones became blue in color.  He reported only VA 
treatment for the condition.

At a May 1999 VA examination, the veteran reported a history 
of a crush injury to his left great toe during service.  He 
said that ever since that time he had difficulty with the 
nailbed.  He wore white socks to prevent infection and steel-
toed shoes to protect his toe.  He stated that the toenail 
had never grown normally since the original injury and fell 
off on a regular basis, with occasional infections.  On 
examination, there was tenderness to palpation over the 
distal aspect of the great toe metatarsal with a palpable 
osteophyte on the dorsal aspect of the metatarsal phalangeal 
joint.  This area was also tender to palpation.  The great 
toe metatarsophalangeal joint was tender to varus and valgus 
angulation.  The nail was thickened, and most consistent with 
a fungal infection, but there was also cracking in the middle 
of the nail, which might be secondary to a nailbed injury.  
The diagnostic impression was a crush injury to the left foot 
with possible nailbed injury.  The examiner indicated that 
the history and physical examination were somewhat 
consistent, but said the veteran's "heaped up" nail was 
more consistent with a fungal infection.  He opined that the 
abnormal growth of the nail might be secondary to a chronic 
nailbed injury, and that the difficulties the veteran had 
with shoe wear and foot pain were likely caused by the crush 
injury he sustained in 1968.  An X-ray study of the left foot 
showed a bone spur at the posterior aspect of the calcaneus 
(heel); the rest of the study was negative. 

A November 1999 VA outpatient treatment record shows that the 
veteran was treated for complaints related to the left hallux 
nail.  The examiner noted that the veteran had a history of 
trauma during service and a history of infections.  On 
examination, there was an incurvated hallux nail which was 
dystrophic and thickened.  There was no infection.  The 
medial and lateral borders were ingrown, and the dorsalis 
pedis pulse was intact.  The diagnosis was a traumatic nail.  
Debridement was prescribed.

An outpatient and emergency record from Chester County 
Hospital dated in May 2000 reflects that the veteran was 
treated after he hit a cabinet with his foot and tore his 
left great toenail off.  The diagnosis was an avulsed left 
great toenail.

By a statement dated in May 2000, the veteran asserted that 
his residuals of injury to the left great toenail had 
worsened.  He complained of foot pain during toe infections, 
and said he had to have his toenail removed when his toe 
became infected.  He related that since 1992 he had many 
infections and arthritic problems due to his toe injury, and 
that the condition was severe.  He stated that he had to have 
his toenail removed twice during a period of six months, and 
reported a great deal of discomfort.

At an August 2000 RO hearing, the veteran essentially 
asserted that his residuals of injury to the left great 
toenail were more disabling than currently evaluated.  He 
said he had recurrent infections of his left great toenail, 
which necessitated frequent removal of the nail either by 
himself or by a doctor.  He stated that he soaked his foot in 
warm water and hydrogen peroxide, wore white socks and steel-
toed shoes, and took antibiotics.  He said that if he hit his 
toe when he was not wearing shoes, his nail would tear off.  
He complained of pain in his left great toe, and said he took 
over-the-counter pain relievers for the condition.  He also 
related that he took pain medication for a back disability, 
which also relieved his toe pain.


II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (VCAA) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

In the present case, the RO has not yet considered the 
veteran's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether he would be 
prejudiced if the Board were to proceed with consideration of 
his claim, without having the RO consider the new regulations 
in the first instance.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new laws have not changed 
the applicable criteria in a way which could alter the 
outcome of the veteran's claim.  The veteran has not 
identified additional evidence which is not already in the 
claims file, and his service-connected residuals of injury to 
the left great toenail has been evaluated in a VA 
examination.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to the merits of the claim.  Indeed, 
a remand of this issue would only result in needless delay 
and impose further burdens on the RO, with no benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

At the time of the original grant of service connection, the 
RO rated the veteran under Diagnostic Code 5283.  This 
diagnostic code provides as follows:  

5283  Tarsal, or metatarsal bones, malunion of, or nonunion 
of:
  
Severe.......................................................
.30
  Moderately severe.................................... 20
  
Moderate....................................................1
0
  Note: With actual loss of use of the foot, rate 40 percent.

When the RO granted the veteran a 10 percent rating, 
effective from July 1996, by rating action of August 1996, 
they utilized Diagnostic Code 5284.  This Code provides as 
follows:


5284  Foot injuries, other:
  
Severe.......................................................
.30
  Moderately severe.................................... 20
  Moderate.................................................. 
10
  Note: With actual loss of use of the foot, rate 40 percent.

It is pertinent to note that the above codes apply to the 
foot as opposed to merely the toe.  Those codes pertaining to 
the big toe are as follows:

5280  Hallux valgus, unilateral:
  Operated with resection of metatarsal 
head....................10
  Severe, if equivalent to amputation of great 
toe..............10

5281  Hallux rigidus, unilateral, severe:
  Rate as hallux valgus, severe.
      Note: Not to be combined with claw foot ratings.

5171  Toe, great, amputation of:
  With removal of metatarsal 
head...............................30
  Without metatarsal 
involvement................................ 10

As noted above, a 10 percent rating is assignable for 
amputation of the great toe without metatarsal involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5171 (2000).  The veteran 
in this case still has his toe.  Even if the severity of his 
disability were held to be analogous to amputation of the 
toe, the highest schedular rating assignable for such 
amputation is 10 percent.  Similarly, even if the veteran's 
disability were held analogous to severe hallux valgus, again 
only a 10 percent rating would be assignable.

The veteran's left toenail disability is rated by analogy to 
a foot injury.  Without commenting on the appropriateness of 
such a classification, the undersigned finds that the 
manifestations of the veteran's residuals of injury to the 
left great toenail are no greater than that equivalent to a 
moderate foot injury.  This is especially so as the veteran's 
disability involves only the great toe.  The findings at the 
May 1999 VA examination and November 1999 VA outpatient 
treatment record reflect tenderness to palpation and a 
thickened, cracked, and ingrown nail of the left great toe.  
Medical records show that the nail has periodically been torn 
off.  Recent X-ray findings are negative with respect to the 
left great toe.  Importantly, the bone spur noted on x-ray 
does not involve the great toe but the heel.  In this regard, 
the spur was noted to be at the posterior aspect of the 
calcaneus.  The calcaneus is a tarsal bone of the foot and is 
commonly known as the heel bone.  See Webster's Medical Desk 
Dictionary 93 (1986).  The veteran is not service connected 
for a disability of his heel.

Despite the veteran's assertions of pain in the toe and 
recurrent infection, the record demonstrates at most moderate 
functional impairment on use of the foot.  Thus, there is no 
basis for an increase in the current 10 percent rating, and 
there have been no findings of a moderately severe or a 
severe foot condition so as to warrant a higher rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2000).  In so 
concluding, we have also considered rating the veteran under 
the criteria for painful scar, but this would entitle him to 
a rating no greater than 10 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7804.  The Board has also considered the 
provisions of 38 C.F.R. § 4.40 and 4.45.  However, the record 
does not show functional impairment greater than that 
contemplated by the current rating.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 10 percent for residuals of 
injury to the left great toenail must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107). 


ORDER

An increased rating for residuals of injury to the left great 
toenail is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

